Citation Nr: 0623749	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-32 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to a disability rating greater than 40 percent 
for bilateral hearing loss.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2005.  A transcript of this hearing 
is associated with the claims folder.  At that hearing, a 
motion was granted to advance this case on the Board's 
docket, due to the appellant's advanced age.  38 C.F.R. 
§ 20.900(c).  This claim was previously before the Board in 
December 2005 and was remanded for additional development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 1997 the veteran executed a VA Form 21-22 designating 
Texas Veterans Commission (TVC) as his power of attorney.  
Four years later, in March 2001, the veteran executed a new 
VA Form 21-22 designating Disabled American Veterans (DAV) as 
his power of attorney.  Subsequently, in August 2005, the 
veteran revoked DAV's power of attorney and executed a new VA 
Form 21-22 designating TVC as his power of attorney.  A TVC 
representative then represented the veteran during the 
November 2005 Board hearing.  

As above, this claim was remanded by the Board in December 
2005 for a new VA audiological examination.  In January 2006, 
the AMC sent the veteran a letter explaining the status of 
his appeal.  A copy of that letter was properly sent to the 
TVC.  In March 2006, the veteran underwent a VA audiological 
examination, in compliance with the Board's remand.  However, 
when the supplemental statement of the case was provided to 
the veteran in April 2006, a copy was incorrectly sent to 
DAV, rather than TVC.  Additionally, in June 2006 DAV 
submitted an Appeal Pre-Certification Review (in lieu of VA 
Form 646).  However, DAV is not currently the veteran's power 
of attorney.  Rather, TVC is the correct representative of 
record, although they have not been provided an opportunity 
to present argument on the latest actions in this appeal, on 
behalf of their client.  

Also, in April 2006 the veteran submitted additional evidence 
in support of his claim.  This evidence has not been reviewed 
by the RO.    

The Board regrets the additional delay caused by this remand, 
but finds that a remand is necessary in order to ensure that 
the veteran and his representative are afforded due process.  
Accordingly, the case is REMANDED for the following action:

1.	The RO should furnish Texas Veterans 
Commission, the veteran's authorized 
representative, with a copy of the 
April 2006 supplemental statement of 
the case (SSOC).

2.	Then the RO should readjudicate the 
claim in light of the newly submitted 
evidence dated April 2006, and any 
other new evidence that may be 
associated with this appeal.  If the 
claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case (SSOC) and 
provide the veteran and his 
representative the requisite period of 
time to respond.  

3.	The RO should then forward the claims 
folder to the Texas Veterans Commission 
for their review and submission of a VA 
Form 646.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



